DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 35-38 have been cancelled. All previous objections and rejections of these claims are moot and therefore, withdrawn. 
Response to Arguments
Applicant’s arguments in combination with the amendments, see Remarks and Claims, filed 09/09/2021, with respect to the rejection(s) of claim(s) 15, 17-34 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Publication 20170360306 granted to Narasimhan et al. in view of U.S. Patent Publication 20090163787A1 granted to Mannheimer et al. in yet further view of 20130085356 granted to Schlouttau et al. and in yet further view of US20110109329A1 granted to Diebold et al.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites the limitation “a first pair of the plurality of signal generators is positioned on the contact surface of the housing at a first side of the biometric sensor and a second pair of the plurality of signal generators is positioned on the contact surface of the housing at a second side of the biometric sensor opposite the first side”. Claim 42 depends directly from claim 1 which has required “a biometric sensor includes a light emitting diode and a photo sensor… the plurality of signal generators to include a movable spring-loaded button having at least one of the light emitting diode or the photo sensor.” Therefore, it is unclear and confusing how the limitations of claim 42 would position the signal generators at opposing sides of the biometric sensor since at least one of the signal generators is required to have at least one of the light emitting diode or the photo sensor, which is part of the biometric sensor. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20170360306 granted to Narasimhan et al. (hereinafter “Naransimhan”) in view of U.S. Patent Publication 20090163787A1 granted to Mannheimer et al. (hereinafter “Mannheimer”) in yet further view of 20130085356 granted to Schlouttau et al. (hereinafter “Schlouttau”) and in yet further view of US20110109329A1 granted to Diebold et al. (hereinafter “Diebold”).
Regarding claim 15, Naransinhan discloses a wearable device (e.g. abstract, para 0014 “wrist-worn”, “device 74”) comprising: a housing (e.g. para 0102 “a housing 76”) having a biometric sensor (e.g. para 0102 “The housing 76 may include recessed surfaces/slots 82 for receiving a sensor array and corresponding recessed surfaces/slots 84 for receiving sensor leads of a received sensor array.”) and a power source (e.g. para 0089; (The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)), a strap coupled to the housing (e.g. para 0103 “Slots 80 may be configured to receive a wrist strap for coupling the device 74 to a wrist of the user”, para 0097 “wrist strap 64”, fig. 6) and positionable between a closed position to hold a contact surface of the housing against a body of a user and an open position to release the housing from the body of the user (e.g. para 0098”); a plurality of signal generators (e.g. Fig. 16, Para 0137 “sensors 202”) movably coupled to at least one of the housing (e.g. para 0137 “pressure sensors 202 that may be coupled with one of a plurality of actuators 204. The actuators 204 may be supported adjacent the wrist by a strap 206”; para 0014 “The wrist-worn device may include an elongate band configured to be coupled to a wrist of a user.” and para 0062 “wrist-worn device straps may be manually tightened (e.g., a Velcro strap, adjustable strap, or the like etc.) or mechanically tightened (e.g., through a ratcheting mechanism, or the like, etc.).”), the signal generators movable relative to  (e.g. paras 0137-0138 “Device 201 may include pressure sensors 202 that may be coupled with one of a plurality of actuators 204”, para 0133 “The actuators 192 may be configured to selectively and/or sequentially urge regions of the skin interface 196 adjacent the respective actuators 192 and disposed between the actuators 192 and the wrist against the wrist 186 of the user. The coupled pressure sensor 194 may measure pressure experienced between the actuators 192 and the wrist 186 and provide a respective pressure signal to a processer (not shown)”), the logic device to determine if respective ones of the signal generators are in the first position or the second position based on one or more signals from the signal generators (e.g. para 0138 “pressure signals may only be received and or processed from the advanced pressure sensors 202”), the logic device to electrically couple the power source and the biometric sensor in response to determining the value satisfies a threshold, and the logic device to electrically decouple the power source and the biometric sensor in response to determining the value does not satisfy the threshold, the threshold indicative of more than two of the signal generators being in the first position (e.g. para 0138 “activating two of the actuators 204 while the other two actuators 204 may not be actively urging respective regions of the skin interface 210 against the wrist.” it is noted that three or all four actuators could be activated to urge it fails to explicitly disclose coupling or decoupling the power source and the biometric sensor; the biometric sensor including a light emitting diode and a photo sensor, at least one of the plurality of signal generators including a spring-loaded button, a movable portion of the spring-loaded button having at least one of the light emitting diode or the photo sensor.
Mannheimer teaches that it is known to have a wearable device comprising: a wearable housing (e.g. 10) having a sensor (e.g. 10A) including the biometric sensor including a light emitting diode and a photo sensor, at least one of the plurality of signal generators including a spring-loaded button para 0035, fig. 2A discusses having a spring-loaded button (here, spring 34), associated with plunger assembly 32 connected to sensor 10 having emitter 16 and detector 18); a strap (e.g. Fig. 1; bandage-style sensor body 14) with movable signal generators (e.g. emitter 16 attached to body 10F, Fig. 7A), and to electrically couple the power source and the biometric sensor (e.g. Para. 0032 and 0042 “A downstream medical device such as a monitor, discussed below, may process the signal in order to characterize the nature of the pressure and determine if the pressure is associated with a “sensor on” or “sensor off” state, among other determinations utilizing the signal”, or Para. 0033 A closing or opening of a circuit may control power to the emitter 16 or the detector 18), and the logic device to electrically decouple the power source and the biometric sensor (e.g. Para. 0032 and 0042 “A downstream medical device such as a monitor, discussed below, may process the signal in order to characterize the nature of the pressure and determine if the pressure is associated with a “sensor on” or “sensor off” state, among other determinations utilizing the signal”, or Para. 
Naransinhan as modified by Mannheimer teach the limitations above but fail to disclose a movable portion of the spring-loaded button having at least one of the light emitting diode or the photo sensor. 
Schlouttau teaches a similar sensor system having a sensor with a spring-loaded button wherin a movable portion of the spring-loaded button having at least one of the light emitting diode or the photo sensor (figs 3-4, para 0039-0040). This allows the spring to push the sensor body and the optical body to the tissue (para 0040-0041) to provide the predictable result of maintaining the sensor in position for a long duration of time (para 0005). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Naransinhan as modified by Mannheimer with the teachings of Schlouttau to provide placing the emitter and/or the detector on the surface that is movable by the spring in order to facilitate pushing the sensor body to the tissue in order to provide the predictable result of maintaining the sensor in position for a long duration of time. 
Naransinhan as modified by Mannheimer and Schlouttau teach the limitations above but fail to disclose the signal generators to generate a first signal corresponding to a first binary 
Diebold teaches a similar wearable device having a detector, implemented as one or more sensors, for measuring values of one or more physiological measured parameters associated with a body of a human or animal subject (e.g. abstract) and includes a binary marker may be generated from the measured values, indicating whether or not the measurement instrument is being worn as intended, i.e., watch_worn = 0 – watch is not worn; and watch_worn = 1 – watch is being worn (e.g. paras 0009-0011, 0050). This allows the watch to determine when the device is being worn properly by the user and make a distinction according to whether or not the measurement instrument resides on or in the body in its normal operating position, or, according to a more complex data acquisition scheme, two or more different operating positions may be detected and additional differentiated operating-position data may be supplied (e.g. para 0009). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Naransinhan as modified by Mannheimer and Schlouttau with the teachings of Diebold to include using binary values to provide the predictable result of determining whether or not the measurement instrument resides on or in the body in its normal operating position.


Regarding claim 16, Naransinhan as modified by Mannheimer, Schlouttau and Diebold (hereinafter “modified Naransinhan”) discloses the wearable device of claim 15, Mannheimer teaches wherein the biometric sensor includes an optical heart rate monitor having a light emitting diode and a photo sensor (e.g. Fig. 2A, light emitter 16, detector 18).  

Regarding claim 17, modified Naransinhan renders the wearable device of claim 15 obvious as recited hereinabove, wherein the logic device further includes a switch responsive to a command from the logic device to operate - between an open position when the value is less than the threshold and a closed position when the value is greater than the threshold (e.g. para 0138; it is noted that the device determines when two actuators are actuated) Mannheimer teaches the switch in the open position to electrically decouple the power source and the biometric sensor and the switch in the closed position to electrically couple the power source and the biometric sensor (e.g. Para. 0032 and 0042 “A downstream medical device such as a monitor, discussed below, may process the signal in order to characterize the nature of the pressure and determine if the pressure is associated with a “sensor on” or “sensor off” state, among other determinations utilizing the signal”, or Para. 0033 A closing or opening of a circuit may control power to the emitter 16 or the detector 18). 

Regarding claim 18, modified Naransinhan renders the wearable device of claim 15 obvious as recited hereinabove, wherein the housing defines a first side and a second side opposite the first side, the first side of the housing to engage the body part of the user when the wearable housing is strapped to the user (e.g. fig. 6).  

Regarding claim 19, modified Naransinhan renders the wearable device of claim 18 obvious as recited hereinabove, Naransinhan discloses using actuators 204, while Mannheimer teaches wherein the plurality of signal generators includes spring contacts (e.g. Para. 0041, leaf spring switch 42) positioned to protrude from the first side of the housing (e.g. Fig. 3A).

Regarding claim 20, modified Naransinhan renders the wearable device of claim 19 obvious as recited hereinabove, Naransinhan discloses using actuators 204 positioned around a perimeter of the biometric sensor (e.g. figs 6 and 17) while Mannheimer teaches wherein the spring contacts (e.g. Para. 0041, leaf spring switch 42). 

Regarding claim 21, Naransinhan discloses at least one non-transitory computer-readable medium comprising instructions (e.g. para 0143) that, when executed, cause at least one processor to at least: determine if respective ones of a plurality of signal generators are in a first position, the ones of the plurality of the signal generators electrically coupled to a logic device via respective circuits, (e.g. paras 0137-0138 “Device 201 may include pressure sensors 202 that may be coupled with one of a plurality of actuators 204”, para 0133 “The actuators 192 may be configured to selectively and/or sequentially urge regions of the skin interface 196 adjacent the respective actuators 192 and disposed between the actuators 192 and the wrist against the wrist 186 of the user. The coupled pressure sensor 194 may measure pressure experienced between the actuators 192 and the wrist 186 and provide a respective pressure signal to a processer (not shown)”), the circuits separate from one another (e.g. para 0015 it fails to explicitly disclose electrically connect or electrically disconnect the power source and the biometric sensor. 
Mannheimer teaches that it is known to have a wearable device comprising: a wearable housing (e.g. 10) having a sensor (e.g. 10A) including the biometric sensor including a light emitting diode and a photo sensor, at least one of the plurality of signal generators including a spring-loaded button para 0035, fig. 2A discusses having a spring-loaded button (here, spring 34), associated with plunger assembly 32 connected to sensor 10 having emitter 16 and detector 18); a strap (e.g. Fig. 1; bandage-style sensor body 14) with movable signal generators (e.g. emitter 16 attached to body 10F, Fig. 7A), and to electrically couple the power source and the biometric sensor (e.g. Para. 0032 and 0042 “A downstream medical device such as a monitor, discussed below, may process the signal in order to characterize the nature of the pressure and determine if the pressure is associated with a “sensor on” or “sensor off” state, among other determinations utilizing the signal”, or Para. 0033 A closing or opening of a circuit may control power to the emitter 16 or the detector 18), and the logic device to electrically decouple the power source and the biometric sensor (e.g. Para. 0032 and 0042 “A downstream 
Naransinhan as modified by Mannheimer teach the limitations above but fail to disclose a movable portion of the spring-loaded button having at least one of the light emitting diode or the photo sensor.
Schlouttau teaches a similar sensor system having a sensor with a spring-loaded button wherin a movable portion of the spring-loaded button having at least one of the light emitting diode or the photo sensor (figs 3-4, para 0039-0040). This allows the spring to push the sensor body and the optical body to the tissue (para 0040-0041) to provide the predictable result of maintaining the sensor in position for a long duration of time (para 0005). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Naransinhan as modified by Mannheimer with the teachings of Schlouttau to provide placing the emitter and/or the detector on the surface that is movable by the spring in order to 
Naransinhan as modified by Mannheimer and Schlouttau teach the limitations above but fail to disclose the signal generators to generate a first signal corresponding to a first binary value in response to being in the first position or a second signal corresponding to a second binary value in response to being in the second position, the second binary value different from the first binary value, the logic device to determine a value based on a combination of a first sum of the first binary values and a second sum of the second binary values.
Diebold teaches a similar wearable device having a detector, implemented as one or more sensors, for measuring values of one or more physiological measured parameters associated with a body of a human or animal subject (e.g. abstract) and includes a binary marker may be generated from the measured values, indicating whether or not the measurement instrument is being worn as intended, i.e., watch_worn = 0 – watch is not worn; and watch_worn = 1 – watch is being worn (e.g. paras 0009-0011, 0050). This allows the watch to determine when the device is being worn properly by the user and make a distinction according to whether or not the measurement instrument resides on or in the body in its normal operating position, or, according to a more complex data acquisition scheme, two or more different operating positions may be detected and additional differentiated operating-position data may be supplied (e.g. para 0009). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Naransinhan as modified by Mannheimer with the teachings of Diebold to include using binary values to provide the 

Regarding claim 22, modified Naransinhan renders the at least one non-transitory computer- readable medium of claim 21 obvious as recited hereinabove, Naransinhan discloses wherein the instructions, when executed, further cause the at least one processor to control [the operation] (e.g. par 0138 “activating two of the actuators”), Mannheimer teaches a switch to change to a closed state to electrically connect the power source and the biometric sensor (e.g. fig. 2A-2B showing the switch being open and closed respectively).  

Regarding claim 23, modified Naransinhan renders the at least one non-transitory computer- readable medium of claim 22 obvious as recited hereinabove, Naransinhan discloses wherein the instructions, when executed, further cause the at least one processor to control[the operation]  (e.g. par 0138 “activating two of the actuators”), Mannheimer teaches the switch to change to an open state to electrically disconnect the power source and the biometric sensor (e.g. fig. 2A-2B showing the switch being open and closed respectively).    

Regarding claim 24, modified Naransinhan renders the at least one non-transitory computer- readable medium of claim 21 obvious as recited hereinabove, Mannheimer teaches wherein the instructions, when executed, further cause the at least one processor to electrically connect the power source and the biometric sensor by controlling a state of a transistor (e.g. para 0043, 0053 “in addition to contact measurements based on mechanical switches, optical 

Regarding claim 25, modified Naransinhan renders the at least one non-transitory computer- readable medium of claim 21 obvious as recited hereinabove, wherein the instructions, when executed, cause the at least one processor to obtain a heart rate of a user via the biometric sensor (e.g. para 0059).  

Regarding claim 26, Naransinhan discloses a method (e.g. para 0018) comprising: determining whether signal generators are in a first position or a second position (e.g. fig. 13, para 0123 “Each of the actuators 152 in the pressure actuator array 148 may be individually controlled to urge each of the pressure sensors 154 of the pressure sensor array 150 against a wrist/target artery of the user by different amounts.”), the signal generators electrically coupled to a logic device via respective circuits (e.g. paras 0137-0138 “Device 201 may include pressure sensors 202 that may be coupled with one of a plurality of actuators 204”, para 0133 “The actuators 192 may be configured to selectively and/or sequentially urge regions of the skin interface 196 adjacent the respective actuators 192 and disposed between the actuators 192 and the wrist against the wrist 186 of the user. The coupled pressure sensor 194 may measure pressure experienced between the actuators 192 and the wrist 186 and provide a it fails to explicitly disclose electrically connect or electrically disconnect the power source and the biometric sensor. 
Mannheimer teaches that it is known to have a wearable device comprising: a wearable housing (e.g. 10) having a sensor (e.g. 10A) including the biometric sensor including a light emitting diode and a photo sensor, at least one of the plurality of signal generators including a spring-loaded button para 0035, fig. 2A discusses having a spring-loaded button (here, spring 34), associated with plunger assembly 32 connected to sensor 10 having emitter 16 and detector 18); a strap (e.g. Fig. 1; bandage-style sensor body 14) with movable signal generators (e.g. emitter 16 attached to body 10F, Fig. 7A), and to electrically couple the power source and the biometric sensor (e.g. Para. 0032 and 0042 “A downstream medical device such as a monitor, discussed below, may process the signal in order to characterize the nature of the pressure and determine if the pressure is associated with a “sensor on” or “sensor off” state, among other determinations utilizing the signal”, or Para. 0033 A closing or opening of a circuit 
Naransinhan as modified by Mannheimer teach the limitations above but fail to disclose a movable portion of the spring-loaded button having at least one of the light emitting diode or the photo sensor.
Schlouttau teaches a similar sensor system having a sensor with a spring-loaded button wherin a movable portion of the spring-loaded button having at least one of the light emitting diode or the photo sensor (figs 3-4, para 0039-0040). This allows the spring to push the sensor body and the optical body to the tissue (para 0040-0041) to provide the predictable result of maintaining the sensor in position for a long duration of time (para 0005). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Naransinhan as modified by Mannheimer with the teachings of Schlouttau to provide placing 
Naransinhan as modified by Mannheimer and Schlouttau teach the limitations above but fail to disclose the signal generators to generate a first signal corresponding to a first binary value in response to being in the first position or a second signal corresponding to a second binary value in response to being in the second position, the second binary value different from the first binary value, the logic device to determine a value based on a combination of a first sum of the first binary values and a second sum of the second binary values.
Diebold teaches a similar wearable device having a detector, implemented as one or more sensors, for measuring values of one or more physiological measured parameters associated with a body of a human or animal subject (e.g. abstract) and includes a binary marker may be generated from the measured values, indicating whether or not the measurement instrument is being worn as intended, i.e., watch_worn = 0 – watch is not worn; and watch_worn = 1 – watch is being worn (e.g. paras 0009-0011, 0050). This allows the watch to determine when the device is being worn properly by the user and make a distinction according to whether or not the measurement instrument resides on or in the body in its normal operating position, or, according to a more complex data acquisition scheme, two or more different operating positions may be detected and additional differentiated operating-position data may be supplied (e.g. para 0009). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Naransinhan as modified by Mannheimer with the teachings of Diebold to include using binary values to provide the 


Regarding claim 27 modified Naransinhan renders the method of claim 26 obvious as recited hereinabove, Mannheimer teaches wherein the electrically connecting of the power source and the biometric sensor includes changing a switch to a closed state (e.g. fig. 2A-2B showing the switch being open and closed respectively).  

Regarding claim 28, modified Naransinhan renders the method of claim 27 obvious as recited hereinabove, Mannheimer teaches wherein the electrically disconnecting of the power source and the biometric sensor includes changing the switch to an open state (e.g. fig. 2A-2B showing the switch being open and closed respectively).   

Regarding claim 29, modified Naransinhan renders the method of claim 26 obvious as recited hereinabove, Mannheimer teaches wherein the electrically connecting of the power source and the biometric sensor includes controlling a state of a transistor (e.g. para 0043, 0053 “in addition to contact measurements based on mechanical switches, optical measurements, and temperature, a sensor contact with the tissue may be determined from electrical properties inherent to certain sensing components; it is noted that the applicant’s own specification states that any of the transistors, a relay, a mechanical switch, and/or any other 

Regarding claim 30, modified Naransinhan renders the method of claim 26 obvious as recited hereinabove, further including obtaining a heart rate of a user via the biometric sensor (e.g. para 0059). 
Regarding claim 31, modified Naransinhan renders the wearable device of claim 15 obvious as recited hereinabove, wherein the circuits are in parallel to one another (e.g. para 0015 “pressure actuators 204” Figs 13 and 17).   

Regarding claim 32, modified Naransinhan renders the wearable device of claim 15 obvious as recited hereinabove, wherein the circuits include respective conductive traces (e.g. liner actuator 72).  

Regarding claim 33, modified Naransinhan renders the wearable device of claim 32 obvious as recited hereinabove, wherein the conductive traces define respective dedicated communication paths (e.g. liner actuator 72).

Regarding claim 34, modified Naransinhan renders the wearable device of claim 15 obvious as recited hereinabove, wherein the circuits are wireless (e.g. para 0088 “device may include a separate power source, processor, communications port, memory, and 

Regarding claim 39, modified Naransinhan renders the wearable device of claim 15 obvious as recited hereinabove, Naransinhan teaches wherein each of the plurality of signal generators is positioned proximate a respective corner of the housing (fig. 13, showing sensor positioned proximate a respective corner).

Regarding claim 40, modified Naransinhan renders the wearable device of claim 15 obvious as recited hereinabove, Mannheimer teaches wherein the at least one of the light emitting diode or the photo sensor is activated when the spring-loaded button is compressed (fig. 2A, paras 0035-0039).

Regarding claim 41, modified Naransinhan renders the wearable device of claim 15 obvious as recited hereinabove, Naransinhan further including a connector to fasten first and second ends of the strap when the strap is in the closed position (para 0062), Mannheimer teaches the logic device to electrically decouple the power source and the biometric sensor when the connector is in an unclamped position (fig. 2A, paras 0035-0039, it is noted that when the device is not worn, is decoupled, the plunger would open the circuit; see Para. 0032 and 0042 for logic device).


Regarding claim 43, modified Naransinhan renders the wearable device of claim 15 obvious as recited hereinabove, wherein the at least one of the light emitting diode or the .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792